  

  Exhibit 10.9

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 22nd day of July, 2013 (the “Effective Date”) by and among Crossroads
Systems, Inc., a Delaware corporation (the “Company”), and Fortress Credit Co
LLC (“Investor”) who was issued Warrants as defined below) in connection with
that certain Credit Agreement by and among the Company and Investor, dated as of
even date herewith. Capitalized terms used herein have the respective meanings
ascribed thereto in the Warrant to Purchase Common Stock of even date herewith
(the “Warrant”) unless otherwise defined herein.

 

The parties hereby agree as follows:

 

1.            Certain Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Common Stock” means the Company’s common stock, par value $0.001 per share, and
any securities into which such shares may hereinafter be reclassified.

 

“Investor” means Fortress Credit Co LLC and any Affiliate or permitted
transferee of Investor who is a subsequent holder of any Registrable Securities
(as defined below) and who agrees to be bound by the provisions of this
Agreement.

 

“Prospectus” means (i) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (ii) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act (as defined below).

 

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement (as defined below) or document by the SEC. (as defined
below)

 

“Registrable Securities” means (i) the Shares (as defined below) and (ii) any
other securities issued or issuable with respect to or in exchange for
Registrable Securities, whether by merger, charter amendment or otherwise;
provided, that, a security shall cease to be a Registrable Security upon (A)
sale pursuant to an effective Registration Statement or Rule 144 under the 1933
Act, or (B) such security becoming eligible for sale without restriction by
Investor pursuant to Rule 144 under the 1933 Act.

 

“Registration Statement” means any registration statement of the Company filed
under the 1933 Act that covers the resale of any of the Registrable Securities
pursuant to the provisions of this Agreement, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all material incorporated by reference in such Registration Statement.

 

-1-

 

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Shares” means the Warrant Shares.

 

“1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

 

2.            Registration.

 

(a)          Registration Statements. On or prior to forty-five (45) days after
the Effective Date (the “Filing Deadline”), the Company shall prepare and file
with the SEC a Registration Statement on Form S-3 (or, if Form S-3 is not then
available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities on a
continuous basis), covering the resale of the Registrable Securities from time
to time in accordance with the methods of distribution described in Exhibit A
hereto; provided, however, that if the Filing Deadline shall fall during a
period that the Company may not file a registration statement until it files
with the SEC its updated financial statements, the Filing Deadline shall be no
later than 20 days after the filing date of such updated financial statements
with the SEC (the “Extended Filing Deadline”). Subject to any SEC comments, such
Registration Statement shall include the plan of distribution attached hereto as
Exhibit A. Such Registration Statement also shall cover, to the extent allowable
under the 1933 Act, such indeterminate number of additional shares of Common
Stock resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities.

 

(b)          Expenses. The Company will pay all expenses incurred in complying
with this Agreement, including filing and printing fees, the Company’s counsel
and accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws, listing fees,
reasonable fees and expenses of one counsel to the Investor and the Investor’s
reasonable expenses in connection with the registration, but excluding
underwriting discounts, commissions and fees of underwriters, selling brokers,
dealer managers or similar securities industry professionals with respect to the
Registrable Securities being sold.

 

(c)          Effectiveness.

 

(i)          The Company shall use reasonable best efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify Investor by facsimile or e-mail as promptly as practicable, and in
any event, within twenty-four (24) hours, after any Registration Statement is
declared effective.

 

-2-

 

 

(ii)         In the event that the Company determines in good faith that the
suspension of the use of any Prospectus is necessary to (A) delay the disclosure
of material non-public information concerning the Company, the disclosure of
which at the time is not, in the good faith opinion of the Company, in the best
interests of the Company or (B) amend or supplement the affected Registration
Statement or the related Prospectus so that such Registration Statement or
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the case of the Prospectus in light of the circumstances
under which they were made, not misleading, then the Company may suspend the use
of any such Prospectus (an “Allowed Delay”); provided, that the Company shall
promptly (a) notify Investor in writing of the suspension of and the reasons for
such suspension, but shall not (without the prior written consent of an
Investor) disclose to Investor any material non-public information giving rise
to an Allowed Delay, (b) advise Investor in writing to cease all sales under the
Registration Statement until the end of the Allowed Delay and (c) use reasonable
best efforts to terminate such suspension as promptly as practicable.

 

(d)          Rule 415; Cutback. If at any time the SEC takes the position that
the offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires Investor to be named as an
“underwriter”, if the Company believes, in its discretion and upon the advice of
counsel, that the Registrable Securities are eligible for registration under
Rule 415 or that Investor is not an “underwriter” for the purposes of the 1933
Act and the registration, the Company shall use its reasonable best efforts to
persuade the SEC that the offering contemplated by the Registration Statement is
a valid secondary offering and not an offering by or on behalf of the issuer for
the purposes of Rule 415 and that Investor is not an “underwriter.” Investor
shall provide to the Company in writing all information requested by the Company
to support Investor’s contention that it is not an “underwriter.” Investor shall
have the right to participate or have its counsel participate in any meetings or
discussions with the SEC regarding the SEC’s position (unless in the reasonable
opinion of the Company or its counsel, such participation will be to the
detriment to the Company in that it may cause undue delays in the registration
process or for other reasons) and to comment or have its counsel comment on any
written submission made to the SEC with respect thereto. No such written
submission regarding the foregoing specifying Investor shall be made to the SEC
to which the Investor’s counsel reasonably objects. The Company shall not agree
to name Investor as an “underwriter” in such Registration Statement without the
prior written consent of Investor. In the event that, despite the Company’s
reasonable best efforts and compliance with the terms of this Section 2(d), the
SEC refuses to alter its position, the Company shall (i) remove from the
Registration Statement such portion of the Registrable Securities (the “Cut Back
Shares”) and/or (ii) agree to such restrictions and limitations on the
registration and resale of the Registrable Securities, in each case as the SEC
may require to assure the Company’s compliance with the requirements of Rule 415
(collectively, the “SEC Restrictions”). Upon the SEC’s initial declaration that
the Registration Statement is effective, the Company shall no longer have any
obligations under this Agreement to register the Cut Back Shares.

 

3.            Company Obligations. The Company will use reasonable best efforts
to effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
practicable:

 

(a)          use reasonable best efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement have been sold pursuant thereto, and (ii)
the date on which all Registrable Securities covered by such Registration
Statement may be sold without restriction pursuant to Rule 144 (the
“Effectiveness Period”);

 

-3-

 

 

(b)          prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the Effectiveness Period and to
comply with the provisions of the 1933 Act with respect to the distribution of
all of the Registrable Securities covered thereby;

 

(c)          provide copies to and permit counsel designated by Investor to
review each Registration Statement and all amendments and supplements thereto no
fewer than five (5) business days prior to their filing with the SEC and not
file any document to which such counsel reasonably objects;

 

(d)          furnish to Investor and its legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) business days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of any
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Company to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by Investor that are covered by the related
Registration Statement;

 

(e)          use reasonable best efforts to (i) prevent the issuance of any stop
order or other suspension of effectiveness and, (ii) if such order is issued,
obtain the withdrawal or lifting of any such order at the earliest practicable
time;

 

(f)          prior to any public offering of Registrable Securities, use
reasonable best efforts to register or qualify or cooperate with Investor and
its counsel in connection with the registration or qualification of such
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions reasonably requested by Investor and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(f), or (iii) file a general consent to service of process in any such
jurisdiction;

 

(g)          use reasonable best efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;

 

-4-

 

 

(h)          promptly notify Investor, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and

 

(i)          otherwise use reasonable best efforts to comply with all applicable
rules and regulations of the SEC under the 1933 Act and the 1934 Act, including,
without limitation, Rule 172 under the 1933 Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the 1933 Act, promptly inform Investor in writing if, at any time during
the Effectiveness Period, the Company does not satisfy the conditions specified
in Rule 172 and, as a result thereof, Investor is required to deliver a
Prospectus in connection with any disposition of Registrable Securities and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earnings statement shall satisfy the provisions of Section
11(a) of the 1933 Act, including Rule 158 promulgated thereunder (for the
purpose of this subsection 3(i), “Availability Date” means the 45th day
following the end of the fourth fiscal quarter that includes the effective date
of such Registration Statement, except that, if such fourth fiscal quarter is
the last quarter of the Company’s fiscal year, “Availability Date” means the
90th day after the end of such fourth fiscal quarter). If the Company is
required to file a prospectus pursuant to Rule 424 at the time the Registration
Statement is declared effective by the SEC, the Company shall file such
prospectus by 8:30 a.m., Austin, Texas time, on the next day on which the SEC’s
Electronic Data Gathering, Analysis and Retrieval System accepts documents for
filing.

 

(j)          With a view to making available to Investor the benefits of Rule
144 (or its successor rule) and any other rule or regulation of the SEC that may
at any time permit Investor to sell its Shares to the public without
registration, the Company covenants and agrees to: (i) make and keep public
information available, as those terms are understood and defined in Rule 144,
until the earlier of (A) six months after such date as all of the Registrable
Securities may be sold without restriction by the holders thereof pursuant to
Rule 144 or any other rule of similar effect or (B) such date as all of the
Registrable Securities shall have been resold; (ii) file with the SEC in a
timely manner all reports and other documents required of the Company under the
1934 Act; and (iii) furnish to Investor upon request, as long as Investor owns
any Registrable Securities, (A) a written statement by the Company that it has
complied in all material respects with the reporting requirements of the 1934
Act, (B) a copy of the Company’s most recent Annual Report on Form 10-K or
Quarterly Report on Form 10-Q, and (C) such other information as may be
reasonably requested in order to avail Investor of any rule or regulation of the
SEC that permits the selling of any such Registrable Securities without
registration.

 

-5-

 

  

4.          Due Diligence Review; Information. Upon written request, the Company
shall make available, during normal business hours, for inspection and review by
any underwriters participating in a disposition of Registrable Securities
pursuant to a Registration Statement and to any attorney or accountant retained
by such underwriter, all financial and other records, all SEC Filings and other
filings with the SEC, and all other corporate documents and properties of the
Company as may be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause the Company’s officers, directors and
employees, within a reasonable time period, to supply all such information
reasonably requested by the underwriters in connection therewith (including,
without limitation, in response to all questions and other inquiries reasonably
made or submitted by any of them), prior to and from time to time after the
filing and effectiveness of the Registration Statement. As a condition to such
inspection and review, the Company may require Investor to enter into
confidentiality agreements.

 

The Company shall not disclose material nonpublic information to Investor, or to
advisors to or representatives of Investor, unless prior to disclosure of such
information the Company identifies such information as being material nonpublic
information and Investor enters into an appropriate confidentiality agreement
with the Company with respect thereto.

 

5.            Obligations of Investor.

 

(a)          Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
Investor of the information the Company requires from Investor if Investor
elects to have any of the Registrable Securities included in the Registration
Statement. Investor shall provide such information to the Company at least two
(2) Business Days prior to the first anticipated filing date of such
Registration Statement if Investor elects to have any of the Registrable
Securities included in the Registration Statement.

 

(b)          Investor, by its acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless Investor has notified the Company in writing of its election
to exclude all of its Registrable Securities from such Registration Statement.

 

(c)          Investor agrees that, upon receipt of any notice from the Company
of either (i) the suspension of the use of any Prospectus pursuant to Section
2(c)(ii) or (ii) the happening of an event pursuant to Section 3(h) hereof,
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities,
until Investor is advised by the Company that such dispositions may again be
made.

 

-6-

 

  

6.            Indemnification.

 

(a)          Indemnification by the Company. To the extent Investor participates
in a Registration Statement, the Company agrees to indemnify and hold harmless
Investor and its officers, directors, members, managers, employees and agents
and each other person, if any, who controls Investor within the meaning of the
Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any losses,
claims, damages or liabilities, joint or several, to which they may become
subject under the 1933 Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon:
(i) any untrue statement or alleged untrue statement contained in any
Registration Statement, any preliminary Prospectus or final Prospectus, or any
amendment or supplement thereof or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a Prospectus, in light of the circumstances
under which they were made) not misleading; (ii) any blue sky application or
other document executed by the Company specifically for that purpose or based
upon written information furnished by the Company filed in any state or other
jurisdiction in order to qualify any or all of the Registrable Securities under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); or (iii) the omission or alleged
omission to state in a Blue Sky Application a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
will reimburse Investor, and each such officer, director or member and each such
controlling person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by Investor or any such controlling person in writing specifically for
use in such Registration Statement or Prospectus or any offers or sales by or on
behalf of Investor after delivery to Investor by the Company of a notice of
suspension described in Section 2(c)(ii) above and before delivery of a notice
by the Company to Investor advising Investor that dispositions may be made as
provided by Section 5(c) above.

 

(b)          Indemnification by Investor. Investor agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Company, its directors,
officers, employees, stockholders, agents and each person who controls the
Company within the meaning of the Section 15 of the 1933 Act or Section 20 of
the 1934 Act, against any losses, claims, damages, liabilities and expenses
(including reasonable attorney fees) to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement contained in any Registration Statement,
any preliminary Prospectus or final Prospectus, or any amendment or supplement
thereof or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a Prospectus, in light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omissions were made
in reliance upon information furnished in writing by or on behalf of Investor to
the Company specifically for inclusion in such Registration Statement or
Prospectus or amendment or supplement thereto, and (ii) any offers or sales by
or on behalf of Investor after delivery to Investor by the Company of a notice
of suspension described in Section 2(c)(ii) above and before delivery of a
notice by the Company to Investor advising the Investor that dispositions may be
made as provided by Section 5(c) above. In no event shall the liability of
Investor be greater in amount than the dollar amount of the proceeds (net of all
expenses paid by Investor in connection with any claim relating to this Section
6 and the amount of any damages Investor has otherwise been required to pay by
reason of such untrue statement or alleged untrue statement or omission or
alleged omission) received by Investor upon the sale of the Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.

 

-7-

 

 

(c)          Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed in writing to pay such fees or expenses, or (b) the indemnifying
party shall have failed within a reasonable time after notice from the
indemnified party to assume the defense of such claim and employ counsel
reasonably satisfactory to the indemnified party or (c) the named parties to
such action (including any impleaded parties) include both the indemnified party
and the indemnifying party and, in the reasonable judgment of any the
indemnified party, based upon written advice of its counsel, a material conflict
of interest exists between the indemnified party and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give notice as
provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent that such failure to give notice shall
materially adversely affect the indemnifying party in the defense of any such
claim or litigation. It is understood that the indemnifying party shall not, in
connection with any one such action or separate but substantially similar or
related actions arising out of the same general allegations or circumstances, be
liable for fees or expenses of more than one separate firm of attorneys at any
time for all such indemnified parties. No indemnifying party will, except with
the prior written consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. The
indemnifying party shall not be liable for any settlement of any proceeding
effected without its written consent.

 

(d)          Contribution. If for any reason the indemnification provided for in
the preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than for the exceptions specified
therein, then the indemnifying party shall contribute to the amount paid or
payable by the indemnified party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect the relative fault of
the indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater than the dollar amount of the proceeds (net of all expenses paid by
such holder in connection with any claim relating to this Section 6 and the
amount of any damages such holder has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission)
received by it upon the sale of the Registrable Securities giving rise to such
contribution obligation.

 

-8-

 

  

7.            Miscellaneous.

 

(a)          Amendments and Waivers. This Agreement may be amended only by a
writing signed by the Company and Investor. The Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company shall have obtained the written consent to such
amendment, action or omission to act, of Investor.

 

(b)          Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in the Warrant.

 

(c)          Assignments and Transfers by Investor. The provisions of this
Agreement shall be binding upon and inure to the benefit of Investor and its
successors and assigns. Investor may transfer or assign, in whole or from time
to time in part, to one or more persons its rights hereunder in connection with
the transfer of Registrable Securities by Investor to such person, provided that
Investor complies with all laws applicable thereto and provides written notice
of assignment to the Company promptly after such assignment is effected and
agrees in writing to be bound by the terms hereof.

 

(d)          Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of Investor; provided, however, that the Company may
assign this Agreement in the event that the Company is a party to a merger,
consolidation, share exchange or similar business combination transaction in
which the Common Stock is converted into the equity securities of another Person
and, from and after the effective time of such transaction, such Person shall,
by virtue of such transaction, be deemed to have assumed the obligations of the
Company hereunder, the term “Company” shall be deemed to refer to such Person
and the term “Registrable Securities” shall be deemed to include the securities
received by Investor in connection with such transaction unless such securities
are otherwise freely tradable by Investor after giving effect to such
transaction.

 

(e)          Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(f)          Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

(g)          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

-9-

 

 

(h)          Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.

 

(i)          Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 

(j)          Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

(k)          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be construed in accordance with the laws of the State of
Delaware, without regard to the principles of conflicts of laws. The parties
further agree that any action between them shall be heard in City of Wilmington,
Delaware and expressly consent to the jurisdiction and venue of the state and
federal courts sitting in City of Wilmington, Delaware for the adjudication of
any civil action asserted pursuant to this Agreement. EACH OF THE PARTIES
HERETO, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL,
EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO
TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
OR ANY OTHER AGREEMENT EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION
WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH
INVESTOR AND THE COMPANY ARE ADVERSE PARTIES. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR INVESTOR TO ENTER INTO THIS AGREEMENT.

 

(l)          Other Agreements. Investor acknowledges that the Company is party
to that certain Registration Rights Agreement (the “IRM Agreement”), dated as of
July 31, 2012, by and between Iron Mountain Incorporated (“IRM”) and the
Company. Investor agrees and acknowledges that IRM may include any “Registrable
Securities” under the IRM Agreement in any Registration Statement prepared and
filed under this Agreement and that IRM may have rights superior to Investor in
certain circumstances specified under the IRM Agreement, including but not
limited to Section 3(f) of the IRM Agreement, and the Company’s compliance with
the terms of the IRM Agreement shall not in any circumstances constitute a
breach, default or violation of this Agreement.

 

-10-

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

  THE COMPANY:       CROSSROADS SYSTEMS, INC.       By: /s/ Richard K. Coleman,
Jr.         Name: Richard K. Coleman, Jr.         Title: Interim President and
CEO       INVESTOR:       FORTRESS CREDIT CO LLC       By: /s/ Constantine M.
Dakolias         Name: Constantine M. Dakolias         Title: President

 

[Signature Page to Registration Rights Agreement]

 

 

 

 

Exhibit A

 

Plan of Distribution

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of preferred stock or
common stock, as applicable, or interests in shares of preferred or common stock
received after the date of this Prospectus from a selling stockholder as a gift,
pledge, partnership distribution or other transfer, may, from time to time,
sell, transfer or otherwise dispose of any or all of such shares or such
interests on any stock exchange, market or trading facility on which the shares
are traded or in private transactions. These dispositions may be at fixed
prices, at prevailing market prices at the time of sale, at prices related to
the prevailing market price, at varying prices determined at the time of sale,
or at negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

- ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

- block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

- purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

- an exchange distribution in accordance with the rules of the applicable
exchange;

 

- privately negotiated transactions;

 

- short sales effected after the date the registration statement of which this
Prospectus is a part is declared effective by the SEC;

 

- through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

- broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

- a combination of any such methods of sale; or

 

- any other method permitted by applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of preferred stock or common stock, as
applicable, owned by them and, if they default in the performance of their
secured obligations, the pledgees or secured parties may offer and sell such
shares from time to time, under this prospectus, or under an amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the 1933 Act
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of preferred stock or common
stock, as applicable, in other circumstances, in which case the transferees,
pledgees or other successors in interest will be the selling beneficial owners
for purposes of this prospectus.

 

12

 

 

In connection with the sale of such shares or such interests, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the preferred
stock or common stock, as the case may be, in the course of hedging the
positions they assume. The selling stockholders may also sell shares of our
preferred stock or our common stock short and deliver these securities to close
out their short positions, or loan or pledge such stock to broker-dealers that
in turn may sell these securities. The selling stockholders may also enter into
options or other transactions with broker-dealers or other financial
institutions or the creation of one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of shares
offered by this prospectus, which shares such broker-dealer or other financial
institution may resell pursuant to this prospectus (as supplemented or amended
to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the
preferred stock or common stock, as applicable, offered by them will be the
purchase price of such stock less discounts or commissions, if any. Each of the
selling stockholders reserves the right to accept and, together with their
agents from time to time, to reject, in whole or in part, any proposed purchase
of preferred stock or common stock to be made directly or through agents. We
will not receive any of the proceeds from this offering.

 

The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the 1933 Act, provided that
they meet the criteria and conform to the requirements of that rule.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the shares or interests therein may be “underwriters”
within the meaning of Section 2(11) of the 1933 Act. Any discounts, commissions,
concessions or profit they earn on any resale of the shares may be underwriting
discounts and commissions under the 1933 Act. Selling stockholders who are
“underwriters” within the meaning of Section 2(11) of the 1933 Act will be
subject to the prospectus delivery requirements of the 1933 Act.

 

To the extent required, the shares of our preferred stock or common stock to be
sold, the names of the selling stockholders, the respective purchase prices and
public offering prices, the names of any agents, dealer or underwriter, any
applicable commissions or discounts with respect to a particular offer will be
set forth in an accompanying prospectus supplement or, if appropriate, a
post-effective amendment to the registration statement that includes this
prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
preferred stock or common stock may be sold in these jurisdictions only through
registered or licensed brokers or dealers. In addition, in some states such
stock may not be sold unless it has been registered or qualified for sale or an
exemption from registration or qualification requirements is available and is
complied with.

 

-13-

 

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the 1934 Act may apply to sales of shares in the market and
to the activities of the selling stockholders and their affiliates. In addition,
to the extent applicable we will make copies of this prospectus (as it may be
supplemented or amended from time to time) available to the selling stockholders
for the purpose of satisfying the prospectus delivery requirements of the 1933
Act. The selling stockholders may indemnify any broker-dealer that participates
in transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the 1933 Act.

 

We have agreed to indemnify the selling stockholders against certain
liabilities, including liabilities under the 1933 Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (1)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement or (2) the date on
which the shares may be sold without restriction pursuant to Rule 144 of the
1933 Act.

 

-14-

 